DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss the above-entitled matter for Plaintiff's lack of prosecution. Plaintiff failed to file written status reports or respond to the court's Journal Entry, filed January 11, 2011. In its Journal Entry, the court stated that Plaintiff's appeal would be dismissed if it failed to communicate with the court and Defendants within 14 days of the date of the Journal Entry. As of the date of this decision, Plaintiff has not communicated with the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 4, 2011. The Court filed and entered this document on February4, 2011.